Case 2:20-cv-01964-APG-NJK Document1 Filed 10/23/20 Page 1 of 19

 

 

 

 

 

| —— Fite ___RECEE |
——— ENTERED SERVED Ut |
COUNSEL/PARTIES OF RECORD !
IN THE UNITED STATES DISTRICT GOURT,
FOR THE DISTRICT OF NEVAD OCT 23 2020
WILLIAMSON PENN LITTLE CLERK US DISTRICT COURT
DISTRICT OF NEVADA
Plaintiff,
vs. 2:20-cv-01964-APG-NJK
(1) TIERRA LAYNE BAER-WARNDAHL; JURY TRIAL DEMANDED
(2) WESLEY DAY, MD
Defendant(s)

 

 

CIVIL COMPLAINT FOR FRAUD, FRAUD IN THE INDUCEMENT, CONVERSION,
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS, LIBEL, AND BREACH
OF WRITTEN CONTRACT

 

Plaintiff Williamson Penn Little (“Penn” or “The Plaintiff’), Pro Se, for his cause of
action against one or both Defendant(s) for fraud, fraud in the inducement, conversion,
intentional infliction of emotional distress, libel, and breach of a written contract; all under
Nevada Revised statutes and relevant case law, based on diversity. Wherefore, the Plaintiff Pro
Se alleges and states as follows:

PARTIES

The Plaintiff is an entrepreneur and journalist, as well as a resident of Illinois. The first
Defendant, Miss Tierra Layne Baer-Warndahl (“TLBW”), is a newly licensed real-estate agent

and resident of Nevada, residing at 8087 Encanterra Road, Las Vegas, NV 89113. However, it is
Case 2:20-cv-01964-APG-NJK Document1 Filed 10/23/20 Page 2 of 19

unclear if she has any income sources or has had legitimate income sources for over one year.
The Second Defendant, Dr. Wesley Day, is a physician licensed by Texas and was formerly
licensed in Louisiana. Day specializes in the area of anesthesiology. Day also resides in the
Dallas Fort Worth, TX “Metroplex” area.
VENUE & JURISDICTION

Upon information and belief, damages in this case for Defendants’ various actions far
exceed $75,000.00.

Jurisdiction and venue are appropriate in this Court because of the diversity of citizenship
under 28 U.S.C. § 1332. Moreover, the majority of actions that harmed the defendant occurred in
the State of Nevada, as well as both written contracts discussed in this civil claim were executed

in Nevada.

STATEMENT OF FACTS

1. The Plaintiff has known TLBW considerably well for over three years. The
Plaintiff met TLBW in the spring of 2017 on a dating application. This was during a conference
in Las Vegas. They met in person for the first time on June Ist, 2017, when they traveled to
Chicago.

2. The Plaintiff has had an oft sporadic and oft consistent sexual/intimate
relationship with TLBW for a period of those three years. The most recent encounter occurred on

August 8th, 2020.

(2020.10.19, Little v. Baer-Wamdahl et al - Nevada Federal Dist. Court, Case No. Pending Doc 2) 1
Case 2:20-cv-01964-APG-NJK Document1 Filed 10/23/20 Page 3 of 19

3. The Plaintiff has entered into previous settlement agreements with TLBW. He was
compensated, albeit partially, for the defendant's actions, which disallow the Plaintiff to divulge
subject matter underlying provisions of the said contract, which were not violated. The first
agreement dated October 9th, 2019, “10/9/18 Agreement,” was mutually deemed completely null
and void due to an admitted violation of a “moral conduct clause” (See Exhibit A) by TLBW.

4, The Plaintiff and TLBW memorialized another agreement on September 5th,
2019 (9/5/19 Agreement”). However, this agreement was done when the Plaintiff was facing a
hardship, and TLBW saw a corner in which she could pin the Plaintiff--to exploit his (undue)
weakness for financial gain (through the forgiveness of large sums of debt to the Plaintiff.

5. The Agreement provided two benefits to the Plaintiff:

i. A guarantee that TLBW would work to recoup funds paid JP Morgan
Chase (by the Plaintiff), which, while technically owned by the bank to
TLBW, were, in fact, the Plaintiff’s funds.

ii. | A no-contact provision, aside from U.S. Mail, for two years.

6. Only two weeks or so later, the Defendant, TLBW, attempted to contact the
Plaintiff, thus violating the 9/5/19 contract’s strict no-contact clause. After repeated badgering by
TLBW, the Plaintiff answered a phone call on September 16, 2020. TLBW apologized for her
conduct in the negotiation of the agreement, claimed she loved the Plaintiff and claimed that due
to recent events regarding her loss of employment (due to the closure of the branch of business in
which she worked by her employer), she needed $3,000.00 to “survive” and “pay bills” (as text
messages reflect).

7. The Plaintiff traveled to Las Vegas, provided $3,000.00 to the Defendant, and

besides, TLBWspent time with the Plaintiff and induced the Plaintiff to have sex with her.

(2020.10.19, Little v. Baer-Warndahl et al - Nevada Federal Dist. Court, Case No. Pending Doc 2) 2
Case 2:20-cv-01964-APG-NJK Document1 Filed 10/23/20 Page 4 of 19

8. To date, the Plaintiff has only received a repayment of $1,600.00 of the $3,000.00
loan. Text messages with TLBW confirm this to be true.

9. In November of 2019, TLBW was competing in a half-marathon in Malibu,
California. TLBW induced the Plaintiff to drive to Southern California with her. However, as the
Plaintiff would later find out, TLBW wished to sleep and asked that the Plaintiff drive the entire
way. Whereas, earlier in that day, TLBWclaimed she wished to “spend time” with the Plaintiff.

10. | Upon information and belief, TLBW used the Plaintiff's emotional care and
compassion for TLBWto dupe him into being a chauffeur.

11. Additionally, TLBWpromised to spend time with the Plaintiff to induce him to
drive to Los Angeles. However, upon arrival, TLBWinformed the Plaintiff she would not be
seeing him over the weekend--and never saw him once.

12. On the same Saturday evening in which the Plaintiff served as TLBW’s chauffeur,
he demanded $1,000.00 for Chauffeur fees due to the circumstances, and ultimately TLBWpaid
the fees.

13. | However, to attempt to recoup the funds, TLBWeonstantly said that she would be
spending time with the Plaintiff; she induced him to not only finance intravenous hydrotherapy
sessions for herself and a friend (post-race) but to stay in an expensive Santa Monica hotel, as
well. She also claimed to be broke, with little to no access to funds.

14. Ms. Baer-Warndahl has admittedly lied on tax returns, concealed illicit revenue,
and saved a gargantuan amount of money that she doesn’t consider “accessible” due to severe
fears of abandonment and attachment issues. So, she asserts her financial insolvency upon

information and belief: she is blatantly lying (however, has a dangerous ability to believe those

falsehoods herself).

(2020.10.19, Little v. Baer-Wamdahl et al - Nevada Federal Dist. Court, Case No. Pending Doc 2) 3
Case 2:20-cv-01964-APG-NJK Document1 Filed 10/23/20 Page 5 of 19

15. | Around two weeks later, when the Plaintiff was conducting business in Las Vegas,
TLBWapologized and visited the Plaintiff at his hotel, the Palms Casino resort, on November
19th, 2020. TLB Winduced the Plaintiff to return the $1,000.00 and also to avoid any sexual
encounter because she was, in fact, dating someone else; however, she didn’t explicitly make that
clear.

16. TLBW has since admitted she is a serial cheater, however, was, as she claimed to
the Plaintiff later, wanting to preserve the present relationship with a Dr. Wesley Day, MD
(“Day”), of Dallas, TX. However, the Plaintiff used the claim that she “had sex two nights prior
with a random guy from Louisiana” then asked, “you would want sex with me after I just had sex
with that guy?” In no way for the over six months that TLBW was (at least as purported by Day)
with Day did TLBW exclaim she was in an exclusive relationship with Day.

17. Upon information and belief, she was referring to Day; however, also upon
information and belief, this suggests TLBW was only there to obtain money owed by the
Plaintiff.

18. | TLBWstayed the night with the Plaintiff and left the following day. The two
parties would not see each other again until the morning of January 4th, 2020. However, TLBW
would contact the Plaintiff regularly in that time frame via telephone. Most notably, on
December 29, 2019, TLBWeclaimed she was in Dallas and needed a flight home from Dallas,
TX, and attempted to induce the Plaintiff to procure that flight. The Plaintiff stated he would
come to visit her in Dallas if she wanted to see him; however, it was clear that it was her
responsibility to handle her travel.

19. The Plaintiff chose to resist his urge to bail TLBW out of whatever situation she

may have gotten into.

{2020.10.79, Little v. Baer-Wamdahl et al - Nevada Federal Dist. Court, Case No. Pending Doc 2) 4
Case 2:20-cv-01964-APG-NJK Document1 Filed 10/23/20 Page 6 of 19

20. A few days later, on a Saturday, January 4th, 2020, TLBW visited the Plaintiff at
his hotel room at the Palms Casino Resort in Las Vegas, NV, where he was wrapping up a week's
business. TLB Wdemanded to have sex, and thus, the Plaintiff and TLBW fornicated. Following
this encounter, TLBWdemanded to “learn to play blackjack like (the Plaintiff)” with the Plaintiff
and then attempt to retain income without asserting any personal risk. TLBW demanded a
portion of the winnings from the monies the Plaintiff allowed TLBWto to play with.
Nonetheless, TLBWsimply did everything the Plaintiff told her to. By the end of the evening, the
Plaintiff allowed TLBWto to manipulate her way into keeping over $2,000.00.

21. On Saturday, January 18, 2020. The Plaintiff arrived in Las Vegas to play Golf
with a friend that next day and reached out to TLBWto check on her well-being.

22. | TLBW asked the Plaintiff to pick her up from the Palazzo hotel in the limo that he
was furnished by MGM Mirage’s Bellagio Hotel and Casino. TLB Wagreed and reluctantly
retrieved a belligerently drunk defendant. TLBWmade aggressive sexual advances on the
Plaintiff with the witness (driver) present in the vehicle mere inches from both parties. So much
so, the Plaintiff felt remorse and exhibited such to the driver upon arrival. In hopes of
sobering-up the Defendant, the Plaintiff ordered a nurse to administer IV fluids and vitamin B
and procured a pizza for the Defendant.

23. Once recovered, TLBW left the hotel after eating a substantial amount of pizza
and offered no reimbursement for what she considered gifts from a man separate to that which
she claimed to be dating.

24. Admittedly, out of guilt, TLBW returned a small portion, roughly USD 1200.00,

to the Plaintiff on the evening of January 19, 2020.

(2020.10.19, Little v. Baer-Warndahl et al - Nevada Federal Dist. Court, Case No. Pending Doc 2) 5
Case 2:20-cv-01964-APG-NJK Document1 Filed 10/23/20 Page 7 of 19

25. In February of 2020, the Plaintiff would only see TLBW when she wanted to
gamble, and this continued to allow her to gain money from the Plaintiff under pretenses.

26. Once COVID-19 struck, the Plaintiff took refuge in Hawaii. After a few months
of little contact, the Plaintiff received a barrage of phone calls from April 1st until roughly April
13th, which ultimately prompted the Plaintiff to leave the Big Island's haven.

27. On April 4th, TLBWclaimed that she was complacent about her relationship with
Day and broke off her “relationship” with the Dallas-based anesthesiologist. From April Sth until
April 9th TLBW began to exhibit and communicate to the Plaintiff that she was severely
depressed. On April 10th, the Plaintiff chose to board a flight to the mainland, amidst the
pandemic, thus placing himself in danger, to assist TLBW, who was voicing suicidal thoughts
and ideation.

28. On April 11th, the Plaintiff arrived in Los Angeles, California, and was contacted
repeatedly by TLBW, who was extremely intoxicated and voicing wishes to take her own life.
Due to the Defendant's childhood history of institutionalization, the Plaintiff believed that a
“welfare call” could result in an involuntary commitment to a psychiatric ward, which would be
ever-so-terrifying for the Defendant. This is due to purported intense trauma sustained as a teen
secluded in an acute eating disorder treatment facility.

29. At about the same time, the Plaintiff was contacted by Day, who claimed to know
facts about the long-term relationship the Plaintiff had with TLBW. Defendant Day was
disgusted by the Defendant’s behavior and claimed that she appeared to be a compulsive liar.
Additionally, Day was insistent that he would no longer be associated with TLBW because,
similar to instances (which may only be broadly discussed), TLBW was allegedly far less than

faithful today. Through my account: confirmably.

(2020.10.19, Little v. Baer-Wamdahi et al - Nevada Federal Dist. Court, Case No. Pending Doc 2) 6
Case 2:20-cv-01964-APG-NJK Document1 Filed 10/23/20 Page 8 of 19

30. Day claimed that TLBW had breached any non-disclosure and don-disparagement
agreements between the Plaintiff and TLBW and said, verbatim (to the Plaintiff), “(TLBW)
spoke about you like you were the devil,” and claimed that she paid for the $50,000.00 medical
bill from 2018, in which TLBW sought help. Nonetheless, on April 13th, the Plaintiff flew to Las
Vegas at the request of TLBW and (with her permission, following request) entered the home
only to find a suicide note and two sharp kitchen knives with blood on them. The Plaintiff, in
immense fear, quickly transversed the stairs to the second floor, where he found a belligerent
intoxicated TLBW lying on the floor with bleeding wrists as a result of self-mutilation.

31. = The Plaintiff worked to revive TLBW by placing her in the shower and then fully
sanitizing all surfaces in the house and gathering laundry to be done. The Plaintiff had to scrub
down TLBW personally and physically place her into bed and spend the ensuing two days
“babysitting” TLB Wuntil a plan could be formulated.

32. Over the course of the next few days, TLBW would sneak alcohol, smoke
marijuana, and go so far as to steal over thirty alprazolam pills (for emergency panic attacks),
which were prescribed to the Plaintiff by his physician. The latter placed TLBW in grave danger,
and she provided no notice to the Plaintiff until the following day that she had done so.
Moreover, this is an egregious element of conversion.

33. Ultimately, the Plaintiff was able to work with friends and family to transition
TLBW into an appropriate place for making a life change, or so he thought. When the Plaintiff
informed Day of her status, Day scrutinized the Plaintiffs boundaries and intentionally decried
the Plaintiff upon information and belief. Moreover, a few days following the encounter and
“babysitting,” TLBW became very grateful, humble, and told the Plaintiff, “you saved my life. I

want you to know that.”

(2020.10.19, Little v. Baer-Wamdahl et al - Nevada Federai Dist. Court, Case No. Pending Doc 2) 7
Case 2:20-cv-01964-APG-NJK Document1 Filed 10/23/20 Page 9 of 19

34. | Upon returning home in late April, an investigation that commenced the previous
fall resulted in learning before signing the 9/5/19 agreement: TLBW had received a check at her
home address. However, the Plaintiff did not know this check. That particular check was the
very one that was ultimately meant to be delivered to the Plaintiff.

35. | Upon information and belief, as well as a preponderance of the evidence, TLBW
endorsed this item over to her roommate “Shema Belhaj” and deposited in July of 2019, three
months before executing a “settlement agreement” under false pretense.

36. | Upon information and belief, TLBW ultimately used some or all of those amounts
of money for personal benefit. Thus, the 9/5/19 agreement was fettered upon its execution. As
arguments, in this case, will demonstrate, null and void, opening up TLBW to over $200,000.00
in liability for costs incurred upon the Plaintiff under false pretense. Or, in other words, her
masterful ability to manipulate and to dupe the Plaintiff.

37. Regarding the allegations, TLBWnever took an active interest in pursuing the
location of the $20,000.00. That amount is due and payable immediately, in the opinion of the
Plaintiff.

38. In late April and May, TLBW began to lodge allegations that TLBWcontracted
Herpes from Day. After carefully examining the body of the defendant and following a phone
call with a reputable “house call” physician in Las Vegas, financed by the Plaintiff, the physician
wrote various prescriptions, and following examining photographs of TLBW--determined
without a shadow of a doubt that she had contracted Herpes. Shortly thereafter, she claimed to
have learned that Day himself was a serial cheater and had slept with over “seventeen different

women” while the two were dating.

(2020.10.19, Little v. Baer-Warndahl et al - Nevada Federal Dist. Court, Case No. Pending Doc 2) 8
Case 2:20-cv-01964-APG-NJK Document1 Filed 10/23/20 Page 10 of 19

39. Additionally, throughout June, July, and August, TLBW claimed to be ‘doing
well’ and attempting to get her real estate license. Although her true dream is to become a
physician’s assistant--something the Defendant, upon information and belief, is afraid of
pursuing.

40. Throughout June, July, and early August, the Plaintiff practically gave TLBW
thousands of dollars in the process of a “coaching on blackjack” et al. On one occasion, TLBW
threatened the Plaintiff if he were not to provide her with winnings. Despite having no
‘skin-in-the-game,’ the errant TLBW would threaten the Plaintiff with potential public shaming
and scenes, inducing fear, and provoking the Plaintiff to provide excess monies earned by the
Plaintiff in his sole capacity, ability, and effort.

41. Also, upon information and belief, TLBW used the Plaintiff from March-August
2020 to avoid being alone. Along with inducing the Plaintiff into sexual behavior, TLBWchose
to manipulate TLBW into procuring clothing, designer accessories, and spa services (at two
locations) in Las Vegas (on being Wynn Resorts Ltd.) to gain these vain items.

42. Without going into intimate detail in light of the “settlement agreements,”
TLBWhas bilked the Plaintiff for over $200,000.00 only to ‘gaslight’ the Plaintiff when he has
attempted to collect. TLBW doesn’t own the behavior---she continues that which is destructive
and harmful, gaslights, and avoids responsibility for any obligations financed by Plaintiff, under
false pretense.

43. In August 2020, as an excuse to avoid payment, TLBW attempted to guilt the
Plaintiff into providing TLBW with ample resources--while simultaneously threatening that
without monetary support, TLBW would be “forced” to return to exotic dancing or “seeing

clients” (referring to sex work)--an alleged ‘former’ method of her employment and her most

(2020.10.19, Little v. Baer-Wamdahi et al - Nevada Federal Dist. Court, Case No. Pending Doc 2) 9
Case 2:20-cv-01964-APG-NJK Document1 Filed 10/23/20 Page 11 of 19

prominent and profitable occupation, admittedly, for years and presumably continuing
throughout TLBW’s relationship with Day.

44, Suddenly, social media reports show that at no point in that period did the two
“split,” and after defrauding the Plaintiff; Day and TLBW appeared on a costly trip to the
Maldives, suggesting that if TLBW is truly “broke” and Day is “done” (as he purported to the
Plaintiff by both, respectively (as recently as May), and that this was all a ruse to defraud the
Plaintiff.

45. Upon information and belief, many of the trailing year's charades were
strategically planned by the defendants, who are both apparent master manipulators and
con-artists. And given their employment situations, with the few elective surgeries occurring as
well as the fact Baer-Warndahl earned her license in Real Estate simply a few months ago, they
do not have the resources other than those of the Plaintiff to make such a journey for no other

reason but unjustly enriched personal satisfaction, to the detriment of the Plaintiff.

CLAIMS AGAINST THE DEFENDANTS
COUNT I: FRAUD
The following are fraud elements under NRCP 9; NEVADA JURY INSTRUCTIONS

9.01; and cited in Jordan v. State ex rel. Dep’t of Motor Vehicles & Pub. Safety, 121 Nev. 44,

75, 110 P.3d 30, 51 (2005); J.A. Jones Constr. Co. v. Lehrer McGovern Bovis, Inc., 120 Nev.

 

277, 89 P.3d 1009 (2004); Barmettler v. Reno Air, Inc., 14 Nev. 441, 956 P.2d 1382 (1998);

 

Blanchard v. Blanchard, 108 Nev. 908 (1992); Bulbman, Inc. v. Nev. Bell, 108 Nev. 105, 111,

 

825 P.2d 588, 592 (1992); Albert H. Wohlers & Co. v. Bartgis, 114 Nev. 1249, 1260, 969 P.2d

(2020.10.19, Little v. Baer-Warndahl et al - Nevada Federal Dist. Court, Case No. Pending Dec 2) 10
Case 2:20-cv-01964-APG-NJK Document1 Filed 10/23/20 Page 12 of 19

949, 957 (1998); Sanguinetti v. Strecker, 94 Nev. 200, 206, 577 P.2d 404, 408 (1978); Lubbe v.

 

Barba, 91 Nev. 596, 541 P.2d 115 (1975).

1. Defendant makes a false representation or misrepresentation as to a past or
existing fact;

2. With knowledge or belief by the defendant that representation is false or that
defendant lacks sufficient basis of information to make the representation;

3. The defendant intended to induce the plaintiff to act in reliance on the
representation;

4. Justifiable reliance upon the representation by the plaintiff;

5. Causation and damages to plaintiff as a result of relying on the misrepresentation;
and

6. It must be proved by clear and convincing evidence and be pleaded with
specificity.

Upon information and belief, the Defendant TLBW, as well as Day, both qualify in this
regard. Day qualifies under the fact that his communications with the Plaintiff contradicted his
own actions and benefitted from the Plaintiff's unlawful use of the Plaintiff’s resources.

Regarding TLBW, depending on the rulings of this court, it’s fair to say that the
contractual agreements made with the Plaintiff were done so under pretenses, as much or more
egregious than the very actions TLBW sought to cover-up, including inducing the Plaintiff to

expend money when he genuinely cared for TLBW’s well being by going to extreme lengths to

(2020.10.19, Little v. Baer-Warndahl et al - Nevada Federal Dist. Court, Case No. Pending Doc 2) 1 1
Case 2:20-cv-01964-APG-NJK Document1 Filed 10/23/20 Page 13 of 19

produce false information. Under the above circumstances mentioned herein, the fraud claim is
valid and justifiable.
COUNT II: FRAUD IN THE INDUCEMENT

The inducement of The Plaintiff by TLBW to execute the contract with the promise to
convey the $20,000.00 owed to the Plaintiff, in and of itself, could serve as the definition for
fraud in the inducement. Citing A. Jones Constr. Co. v. Lehrer McGovern Bovis, Inc., 120 Nev.
277 (2004); Lubbe v. Barba, 91 Nev. 596, 598; 540 P.2d 115, 118 (1975), fraud in the
inducement consists of the following actions.

1. The false representation made by the defendant;

2. Defendant’s knowledge or belief that the representation was false (or knowledge
that it had an insufficient basis for making the representation);

3. Defendant’s intention to induce the plaintiff to consent to the formation of a
contract;

4. Plaintiff’s justifiable reliance upon the misrepresentation; and

5. Damage to the plaintiff resulting from such reliance.

Therefore the check cashed and false representation in the inducement of a contract,
which conveyed items of value to the Defendant as well (through lessened debts), was a
qualification of such characteristics of such a tort.
COUNT III: CONVERSION
By, as alleged, knowingly conspiring with a friend (and roommate) to cause a $20,000.00

cashier's check to be deposited to a different account, for no other reason than to convert and

(2020.10.19, Little v. Baer-Warndahl et al - Nevada Federal Dist. Court, Case No. Pending Doc 2) 12
Case 2:20-cv-01964-APG-NJK Document1 Filed 10/23/20 Page 14 of 19

hide the Plaintiff's funds from any inquiry he may provoke. TLBW assured and stipulated this
was the Plaintiff's money in the most recent written contract; therefore, TLBW committed

conversion under Nevada Revised Statutes.

Citing M.C. Multi-Family Development, L.L.C. v. Crestdale Assoc., Ltd., 193 P.3d 536,
543 (Nev., 2008); Evans v. Dean Witter Reynolds, 5 P.3d 1043 (Nev. 2000); Bader v. Cerri, 96
Nev. 352, 609 P.2d 314 (1980); Wantz v. Redfield, 74 Nev. 196 (1958); Boylan v. Huguet, 8 Nev.

345 (1873); In Nevada, the elements for a claim of conversion are:

1. A distinct and intentional act of dominion by one which is wrongfully exerted
over the property of another;

2. Act committed in denial of or inconsistent with the rightful owner’s use and
enjoyment of the property;

3. An act committed in derogation, exclusion, or defiance of the owner’s rights or
titled in the property; and

4. Causation and damages.

Therefore, the check amounts to conversion by TLBW and other facts mentioned in this
complaint amount to conversion by both Defendants. The latter is shown when both, who have
reduced incomes as of late due to COVID-19, chose to defraud the Plaintiff, and upon
information and belief, utilize his resources to travel on an abundant and luxurious trip to the

Maldives when both have little to no income.

COUNT IV: INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

{2020.10.19, Little v. Baer-Wamdahl et al - Nevada Federal Dist. Court, Case No. Pending Doc 2) 1 3
Case 2:20-cv-01964-APG-NJK Document1 Filed 10/23/20 Page 15 of 19

The United States District Court for the District of Nevada stated: To establish a cause of
action for intentional infliction of emotional distress, the plaintiff must establish the following:
(1) extreme and outrageous conduct with either the intention of or reckless disregard for, causing
emotional distress, (2) the plaintiff’s having suffered severe or extreme emotional distress and
(3) actual or proximate causation. Id. at 1268 (citing Olivero v. Lowe, 995 P.2d 1023, 1025 (Nev.
2000)). In the actions of the Plaintiff this past April 2020, the behavior exhibited by defendant
Baer-Warndahl, and the, upon information and belief, apparent charade played by Defendant
Day, was simply an effort to provoke the Plaintiff to perform certain duties and tasks, as well as
expend funds out of care and compassion for the ailment of the defendant.

The recent rebound, behavior, and response to said “mental breakdown” has resulted in
nothing that remotely comes close to what follows such behavior exhibited by a person truly
suffering from a severe anxiety or panic disorder.

Nonetheless, the Defendant, TLBW, went so far as to lightly scar her wrists to gain
attention and induce the Plaintiff to provide his time and valuable resources.
COUNT V: LIBEL

Upon information and belief, the Defendant has made outrageous claims to Day, her
father Don Warndahl, her mother Misty Forstner, and various financial institutions that are
untrue. This includes attempting to use so irrelevant information it is inadmissible content in this
court under Fed. Rules Evid. 609(C)1. Defendant TLBW made claims that she paid for a

$50,000.00 medical treatment, according to Defendant Day. In contravention of the libelous

(2020.10.19, Little v, Baer-Wamdahl et al - Nevada Federal Dist. Court, Case No. Pending Doc 2) 14
Case 2:20-cv-01964-APG-NJK Document1 Filed 10/23/20 Page 16 of 19

claims, the Plaintiff, in fact, paid for this care. The Defendant, TLBW, claimed the Plaintiff stole
money from her. In contrast, records demonstrate that, under false pretense, Defendant
Baer-Warndahl, in-fact, induced the Plaintiff to expend over $250,000.00 under false pretense for
her benefit as well as, more recently, Day’s benefit.

To prove defamation, the following elements must be satisfied: “(1) a false and
defamatory statement by a defendant concerning the plaintiff; (2) an unprivileged publication to
a third person; (3) fault, amounting to at least negligence; and (4) actual or presumed damages.”
Id. at 718, 57 P.3d at 90 (quoting Chowdhry v. NLVH, Inc., 109 Nev. 478, 483, 851 P.2d 459,
462 (1993)); see also Clark Cty. Sch. Dist. v. Virtual Educ. Software, Inc., 125 Nev. 374, 385,
213 P.3d 496, 503 (2009).

In this case, the Defendant, TLBW, made comments that were stated as fact that were
undeniably false regarding the Plaintiff, which have been harmful to himself personally and his
vocational endeavors.

COUNT VI: BREACH OF WRITTEN CONTRACT

The breaches of contract which were described herein surrounded many different facets
of such agreements. The Plaintiff sought to arbitrate and negotiate; however, the defendant
would use extortionate tactics to threaten the Plaintiff to induce him into signing. With no
willingness to meet or find a middle ground, claims for breach of contract are present and

warranted against TLBW.

(2020.10.19, Little v. Baer-Wamdanhl et al - Nevada Federal Dist. Court, Case No. Pending Doc 2) 1 5
Case 2:20-cv-01964-APG-NJK Document1 Filed 10/23/20 Page 17 of 19

In Nevada federal court, it has been acknowledged that while the Federal Arbitration Act
(“FAA”) governs the substantive law of arbitrability, federal courts will apply state law to
determine the “validity, revocability, and enforceability of contracts generally,” including
whether the arbitration clause is unconscionable. See Kidneigh v. Tournament One Corp., No.
2:12-cv-02209-APG-CWH, 2013 WL 2245920, at *1 (D. Nev. May 21, 2013) (citations
omitted).

PRAYER FOR RELIEF

In total, the Plaintiff seeks “restitution” of $273,455.40 for expenditures made by the
Plaintiff which benefited both of the parties. To prohibit further conduct such as this, it is
requested that the Plaintiff be awarded $100,000.00 for administrative remedies for the false
claims made to institutions and others that damaged him personally and from a business
standpoint. Also, the Plaintiff seeks punitive damages of USD 100,000.00, totaling an amount of
$473,455.40 in relief in the form of a structured payment of cash consideration or assets held by
the Defendant(s). Besides, the Plaintiff prays for any other equitable relief this court may deem

and proper.

October 19th, 2020 Respectfu

Chicago, Illinois

  

 

 

Penn Little (Plaintiff, Pro Se)
The Bar Nothin’ Company LLC

One South Wacker Drive

Suite 200

Chicago, Illinois 60606

(312) 854-7557

Fax: (312) 276-8767

Email: p@pennlittle.com

(2020.10.19, Little v. Baer-Wamdahl et al - Nevada Federal Dist. Court, Case No. Pending Doc 2) 1 6
Case 2:20-cv-01964-APG-NJK Document1 Filed 10/23/20 Page 18 of 19

VERIFICATION BY PRO SE PLAINTIFF
I, Williamson Penn Little, the Plaintiff herein as well as pro se litigant, of legal age, being
first sworn, do state that I attest to the validity of the foregoing Complaint and the allegations

therein, and freely state under penalty of perjury that it is true and correct to the best of my

knowledge and belief.

 

Williamson Penn-Kittlé

(2020.10.19, Little v. Baer-Warndahl et al - Nevada Federal Dist. Court, Case No. Pending Doc 2) 1 7
 

 

ENTREPRENEUR
INVESTIGATIVE JOURNALIST

One South Wacker Drive
Suite’ 200
Chicago, Illinois 60606
Office: (312) 564-7557
Cell: (312) 560-0846
www.pennlittle.com
p@pennlittle.com

Case 2:20-cv-01964-APG-NJK Document 1. Filed“10/23/20 Page of

 

 

 

i

 

ONE SOUTH WACKER DRIVE
CHICAGO IL 60606

SH.
Bi DIST. COURT FOR NEVADA
7024645500
US DIST. COURT CLERK
333 S. LAS VEGAS BLVD.
LLOYD D GEORGE COURTHOUSE

LAS VEGAS NV 89101

PENN LITTLE :
3128547557 1LBS 1 OF 1
THE BAR NOTHIN' COMPANY LLC DWt: 12.9.1

 

    

   

| UPS NEXT DAY AIR

| TRACKING #: 1Z X2A 584 24 9602 5674

5] NV891 9-04

SL

 

 

 

      

vc

BILLING: P/P
DIRECT DELIVERY ONLY
SIGNATURE REQUIRED

XOL 20.10.17 NV45 34.0A 10/2020*

i

 
 

 

ee

 

— en

 

\
